Warren E. Burger: We’ll hear arguments first this afternoon in National Muffler Dealers against The United States. Mr. Gordon you may proceed, whenever you’re ready.
Myron P. Gordon: Mr. Chief Justice and it may please the Court. The question for decision here is whether or not an association of franchisees of a specific franchisor loses the exemption under Section 501 (c) (6) of the Internal Revenue Code as a business league, even though it might and does otherwise qualify solely by reason of the fact that it does consists of all franchisees of a particular franchisor in this case, Midas Muffler franchisees. I should like to begin the argument by describing very briefly this association, petitioner in this case and I think its best described in the words of Chief Judge Kaufman of the Second Circuit, who pointed out that it was organized at a time when an internal struggle was taking place within the parent company. The franchisor and many of Midas' franchisees were concerned that they might suffer from pending corporate shake up. As a consequence of this they formed the association to secure themselves against the whims of a new Midas management. Judge Kaufman goes on to say in the later portion of his opinion. In it’s endeavors the associations are generally to readdress the inequality of bargaining power existing between --
Warren E. Burger: Would you say Mr. Gordon that, that would be little bit like the union being organized when a non-union plant changes hands with the new owner?
Myron P. Gordon: Exactly, its similar to that and we make the argument in our papers, that there is a great similarity between a union and in this case while not a union, nevertheless a group of business man, if you well getting together to bargain collectively with their franchisor. And that there are many similarities between the union analogy and the franchisee association analogy. In any event, Judge Kaufman goes on to say that the association has been formidable force at the negotiating table, which follows through exactly as to the analogy between the union and an employer. So that the genesis of this trade association or business league was protective and defensive. It's not a profit making organization. It was never intended to be that and again merely formed readdress any inequality of bargaining power between an individual franchisee and a monolithic strong, financially franchisor.
Harry A. Blackmun: Mr. Gordon, I suppose it's irrelevant, but we have very much money involved here, tax violations and all.
Myron P. Gordon: Well, there could be, there some money involved here and they could be significant amounts of money involved only because it's very frequently the case that a franchisee organization builds up a reserve to have as a kind of war chest, if you will, and during those times, that it builds up the reserve when its incomes exceeds the amounts of its outgo for any particular period of time for one year, two years, three years or at any time when it shows an excess of income over expenditures there is that much involved. We are dealing here with several years. It may involve a substantial sum of money. I have not figured it out.
Harry A. Blackmun: I suppose, I should ask government counsel that question here because they have other cases presumably, but it didn't seem to me as --
Thurgood Marshall: Non-profit organization with a $1 million war chest?
Myron P. Gordon: Well, we don’t have a $1 million war chest in this case and actually--
Thurgood Marshall: But you could get one?
Myron P. Gordon: We could, but on the other hand I would say Your Honor, that if any association, any business league or trade association ever built up an unnecessary accumulation of surplus, the internal revenue service has plenty of tools.
Thurgood Marshall: When it refers -- had to drop toward non-profit?
Myron P. Gordon: That’s correct and non- profit means essentially that and is defined in the statute that no part of the income is goes to any individual association member, so that the amount of money I don’t think is an issue here.
Potter Stewart: Your clients get some dues and contributions from his members?
Myron P. Gordon: This is solely -- this association is solely financed by dues from its members, that’s correct. And those dues may be raised from time-to-time, may be lowered as the case may be in order to deal with specific situations. Now, the statute --
Warren E. Burger: Would it make any difference to your case if they had $1 million or $2 million instead of whatever it is that they have?
Myron P. Gordon: It might. It might then be said --
Warren E. Burger: In this case, in this posture?
Myron P. Gordon: Not in this case.
Warren E. Burger: That will be in some future case?
Myron P. Gordon: That’s correct, and some future case, if it is determined that there was on reasonable accumulation that perhaps it had lost its so called non-profit status because of the way it operated as I say, I’m sure the Internal Revenue Service has adequate means with which to check on that and change the ruling or look at it.
Thurgood Marshall: Non Profitable -- you have to file the returns?
Myron P. Gordon: I beg your pardon sir.
Thurgood Marshall: Don't non-profit organizations have to file returns?
Myron P. Gordon: Yes, they do --
Thurgood Marshall: So that’s easy way to check?
Myron P. Gordon: That’s right. They file annual returns. It's subject to order by Internal Revenue Service the same as any other organization and if it's found as indicated that they are no longer non-profit and they are adequate means at the Internal Revenue Service to correct them.
Potter Stewart: If you run this case, will you have to file any returns?
Myron P. Gordon: We have been filing returns Your Honor.
Potter Stewart: Your exempt from taxation?
Myron P. Gordon: We have filed returns as a non exempt from taxation claiming that there is --
Potter Stewart: No, is exempt from taxation?
Myron P. Gordon: No, we’re filing -- claiming that we, since we have denied the exemption would be filing regular returns under protest and we have filed refunds in each case and that’s how we get here because --
Potter Stewart: Yes, but if you win this case, if you win this case --
Myron P. Gordon: Yes, sir.
Potter Stewart: -- will you continued to file returns?
Myron P. Gordon: Certainly. We are required to under the statute. We file special forms of returns. I don’t know the form number as a non-profit organization.
Potter Stewart: Now, more than that as an organization it comes under this particular statute.
Myron P. Gordon: That’s correct.
Potter Stewart: Not just as any non-profit organization?
Myron P. Gordon: No, no as one under 501(c)(6), we are required to file annual income tax returns.
William H. Rehnquist: Well, there is no general statute or statutory exemption for a non-profit corporations?
Myron P. Gordon: No sir there is not.
William H. Rehnquist: And section one above 16 or 17 different sub/categories or groups that are exempted?
Myron P. Gordon: That is correct and this category is, if I may go to the statute now the business league, the statute which was passed in 1913 and I should say in passing that it's long before franchising was known to the economy of the United States granted an exemption from income tax, the business leagues, Chambers Of Commerce and Boards of Trade. The were two Amendments subsequently. In 1928 Real Estate Boards were added to the list of exemptions and in 1966 Football Leagues were added to the list of exemptions and in no place in statute is there any further definition of business league. The only thing that we do have is a statement that it is nor organized for profit and no part of the net earnings of which can be used to benefit of any private shareholder or individual and that’s entire statue.
William H. Rehnquist: What would you think about a baseball league under that statute?
Myron P. Gordon: I don’t know why football leagues, I confess have been preferred of a baseball leagues, I do not know. I have no knowledge of that but in any event the only reason now that we’ve been denied the exemption is the claim that a business league must be similar to a Chamber of Commerce or a Board of Trade. We contend that that position is not warranted by either the Legislative history, the Judicial history or in fact by the way the Internal Revenues Service has itself treated business leagues and other trade associations. Actually in the regulation, which has been in effect for many, many years, the first sentence with some modifications has been in effect for many, many years, says that business league is an association of persons having some common business interest, the purpose of which is to promote such common interest and not to engage in regular business of a kind ordinarily carried on for profit. We submit that that sentence properly states the intent of Congress and does define what a business league is? Now peculiarly enough in 1929, there was something added to the regulation. In 1929 for the first time we find the second and third sentences indicating that the business league is supposed to be an organization of the same general classes of Chamber of Commerce or Board of Trade and thus its activity should be the directed the improvement of business conditions of one or more lines of business. However, before 1929 that was not the rule and we have handed up to Your Honors something that I apologize for having found late, but nevertheless is of great importance I think and that is that before the 1929 Amendment, there was a specific sentence the second sentence of the regulation its work meaning business league's work need not be similar to that of a Chamber of Commerce or Board of Trade. Now what happened between 1913 and 1929 to justify that complete 180 degree turn about and the internal revenue services position I don’t know.
William H. Rehnquist: When with this regulation that you handed up adopted, do you know?
Myron P. Gordon: It was adopted into the 1926 statute. To the best of my knowledge it was a continuation of what had gone before.
William H. Rehnquist: The statute of regulation?
Myron P. Gordon: Well, the regulations are. Every time what they did was when they revised the internal revenue called during various periods of time, they readopted this statute and the regulation was changed each time.
William H. Rehnquist: What I’m trying to get at is the contemporariness of the regulation. To me what it have make a more of an impression if the regulation had been adopted simultaneously with the statute than if it were changed say forty years later, and you suggest it is, if it was --
Myron P. Gordon: No, I suggest that I know what was in effect since 1926 and it may have been in effect, perhaps Mr. Smith knows more about that than I do at the moment, to best of my knowledge that was the rule all the way back to the adoption of the statute.
Harry A. Blackmun: That certainly is reason to track down regulations were still --
Myron P. Gordon: And if I may submit the other regulations, I have to conclude the argument, I would be grateful for the opportunity to do so, so that Your Honors have the full picture. As I say I must apologize it and realize until the last minute that there had been that change and that’s why only handed up where I found at the very last minute on Wednesday. We look and see, what was reason for the change and the only the reason that we have been able to determine for the -- only reason for the change in 1929 was the statement, which appears in the government's brief that it came about as a result of a case of the Board of Tax Appeals in 1928. There is no other legislative history that we can find on that and the fact is that if that were the case, there is nothing in that case, which in anyway justifies the change and this 180 degree turn in the regulation. Before I get to that however, I would like to point out that the statute, I don’t think needs the application of Latin Maxims such as noscitur a sociis is when used several times in the past. In order to determine exactly what a business league means. In other words, if the statute had said that there are should be an exemption for a Chamber of Commerce or a Board of Trade or other business league then it might very well be said that the Congress had in mind that other business league might have in same general characteristics as a Chamber of Commerce or a Board of Trade, but we don’t find that. We find these under disjunctive business leagues separately, Chamber of Commerce separately and Board of Trade separately. So that there is nothing that I can see in the statute itself, which warrants any constriction that says, that the business league must be similar and have similar characteristics to a Chamber of Commerce to Board of Trade and as I pointed out before in fact the Internal Revenue Service took the opposite position up until 1929.
Harry A. Blackmun: Well certainly there are distinctions between a professional football league and a Chamber of Commerce?
Myron P. Gordon: There certainly are, sir. I have tried to determine the reason for the inclusion of football leagues in 1966 Amendment and I have been told on one hand as an congressional aberration, which may very well be and on the other hand that nobody really knows the reasons, they were always exempt, but there was just put into make sure that they exemption was granted to them, but the fact of the matter is as Your Honor has pointed out that if we are going into these characteristics and have the same general characteristics and even if we assume that a Real-estate board, which was added in 1928 has the same general characteristics then Your Honor is quite right. I see, no justification for categorizing a football league and putting him in same categories at Chamber of Commerce or Board of Trade and its strikes us that this evidences an intention of Congress not to make them similar and never was intended to be similar.
Warren E. Burger: Has anyone shed any light on why basketball leagues and baseball leagues are not in the Act except that perhaps they didn’t lobby --
Myron P. Gordon: No, it may very well be that. I’ve always been told and that football leagues were always considered exempt, but there was some question because football leagues were operating pension plans and they put that phrase in which may or may not operate a pension plan is a way to keep them, make sure that they got their exemption. But I merely point out that the football league, whether or not it operates a pension plan as has been pointed out is hardly in the same categories of Chamber of Commerce or Board of Trade.
Thurgood Marshall: It also true, years ago football teams weren't worth anything?
Myron P. Gordon: That may be sir, that may be --
Thurgood Marshall: Very well true --
Myron P. Gordon: But we looked at the, see if there is any legislative history that would shed any light and the government says the only legislative history it has found is some representations to Congress back when the exemption was originally adopted by the United States Chamber of Commerce glorifying the effect of non-profit associations of a businessman. I would think that that's hardly a substitute for some language by any of legislators or some language in any committee report, which indicated that was the intent of Congress and I think its reaching pretty far to take self-serving declarations of the United States Chamber of Commerce and say that the constitutes a manner of precedent for determining that that was the intent of Congress. The congressional intent may be determined by people who plead before Congress for a specific exemption. Now there was no question about the fact that if we are correct and that the business league is properly defined in the first sentence of the regulation that the appellant in this case meets every phase of that intent. It fits the first sentence of the regulation. It strikes us therefore that the language of the statute, the regulation as it existed prior to 1929, the first sentence of the regulation, the lack of any other judicial precedent accept of course any decision of the Seventh Circuit, which was contrary to that of the Second circuit and that’s why we here I guess, that by definition petitioner is entitled to the exemption as a matter again of simple statutory construction.
Byron R. White: So you would take the same position, if the regulation had always been like it is now?
Myron P. Gordon: I could, I could take that –
Byron R. White: You would --
Myron P. Gordon: I would because I think that regulation was indented to do something less than is now and claimed for it. I think if the regulation were read carefully, you would find that what it attempts to do is make a distinction between improvement of business conditions because in that sentence it says as distinguished from the performance of particular services for individual persons, so that in effect we concede that any group, business league or otherwise that is formed for the purpose of performing services, particular services for its members, which the members put themselves do expect that possibly like a cooperative buying organization, they can do it more cheaply, they not entitled to the exemption, that was not the intend of Congress under these circumstances. But as distinguish from that any other group of businessmen that have a common business interest and form together to promote that common business interest are, we submit, entitled to the exemption and that was definitely the intent of Congress.
Byron R. White: Well, how long is the statute been interpreted and applied as the government is seeking to interpret and apply it?
Myron P. Gordon: Only since 1929, Your Honors.
Byron R. White: Only since 1929?
Myron P. Gordon: But the first sixty years which I think might be a lot closer to the original --
Byron R. White: Well, let's assume from the very outset that it had interrupted and applied the law this way and the revenue code had gone through all the changes that it has gone through since then and the statute was never amended.
Myron P. Gordon: I would say that under circumstances we would have the different case but we do -- this is not the same case here. In the first place --
Byron R. White: Well may be that if the Commissioner could have applied it the way -- from the outset the way he now wants to apply it that just at 1929 he changed his mind and you had a good many cases where government officials have changed their mind and both interpretations have been within the statute.
Myron P. Gordon: It would strike me that if in fact the Commissioner did change his mind there should been logical reason for the change of mind and they should have been something in either the judicial precedents or in the review of the congressional intent, which would indicate that’s what should have been done.
Byron R. White: Well I know, but if he has power to issue regulations, he has power to issue regulations and his regulation reflects one view of the statute, doesn’t it?
Myron P. Gordon: But on the other hand that, yes its true, it reflects his view of the statue, but unless that view is reasonable. I submit that it is not entitled to the force of the law even though it may been encrusted on books of the Internal Revenue Service for almost fifty years, if in fact that is not reasonable. And to answer Your Honor’s question still further the fact is that during these year since 1929 there was no direct case similar to this until we come to the Pepsi-Cola case in the Seventh Circuit. And in that case as Your Honor knows they held that the an association of franchisees was a business league entitled to the exemption and that was the only appellate case directly on point until the National Muffler case in the Second Circuit.
Byron R. White: The Commissioner obviously never acquiesced --
Myron P. Gordon: He did not acquiesce, that is correct.
Byron R. White: And so in every other Circuit he was still applying the law the way he read it?
Myron P. Gordon: It may very well being that he was applying the law that way but as I say I do not know of any specific cases. You see we tend to confuse in the history of these case in the long history of these cases, statements of general so called general principle, which are really not applicable because in the Second Circuit case which originally determined this case, which originally used that term noscitur a sociis and which coded from the regulation, the fact is that was an issue. There the was group of people, a group of businessmen who got together to do something for themselves that they could have done for themselves and that case could very well been decided on the simple ground that they were clearly not exempt and there was no necessity to go into all of these questions. Now the -- I think that I would like to conclude my argument if Your Honors please by pointing out that there is no logical basis for the distinction made in this case. We pointed out before the franchisees of a single franchisor have a common business interest is defined in the regulation; protection against the powerful franchisor. We have pointed out that common business interest is more compelling then may obtain for other groups of businessmen. We’ve pointed out in our petition for writ in this case, the burgeoning position of franchising in this country in the millions, million and millions of dollars that are being spent by the public with franchise organizations and the necessity, if you will, for franchisees to band together to do the very thing that petitioner in this case did. We’ve pointed out that there was one case only recently in one of the District Courts in which a judge pointed to the great need for one of the traditional control mechanisms where a franchisor has been to keep its franchisees disorganized. Franchisees find necessity must have access to the franchise group in order to act together, to deal with common problems, whether those problems be the impreciseness of franchisor or some less moment is concerned.
Thurgood Marshall: Wasn’t that involved in the Dairy Queen case?
Myron P. Gordon: I beg your pardon sir.
Thurgood Marshall: Wasn’t that involved in the Dairy Queen case in the Second Circuit, I mean court – wasn't that point in there?
Myron P. Gordon: I don’t think so sir. I at least to not come across with it in that context. So we ask finally I think by what logic can it be argued that a group of businessmen, who join together to bargain with the union are exempt and they are, there is no question about it, not only as has been pointed out that the union work is getting together to bargain with their employer exempt, but groups of businessmen may get together to bargain with a union of their employees and they are exempt, by what logic can a distinction be made between that group and a group who joined together to bargain with a franchisor. We see no way that these can possibly be distinguished logically. We believe that Seventh Circuit was right in its holding and we submit that the case of reversed here. Thank you sir.
Warren E. Burger: Very well, Mr. Smith?
Stuart A. Smith: Mr. Chief Justice and may it please the Court. Although the petitioner denies it, we see the import of his argument as a challenge to the validity of Treasury Regulation that has been outstanding for almost fifty years. The regulation in question is set forth at page 37 of the appendix to our brief.
Harry A. Blackmun: Mr. Smith you will comment on the form of the regulation prior to the 1929?
Stuart A. Smith: Yes I shall. The regulation says a business league is an association of persons having some common business interest the purpose of which is to promote such common interest and not to engage in regular business of a kind ordinarily carried on for profit. The petitioner would stop here. The regulation however goes on to say it is an organization of the same general class as a Chamber of Commerce or Board of Trade, thus its activity should be directed to the improvement of business conditions of one or lines of business as distinguished from the performance of particular services for individual persons. Now the Court has said on making --
William H. Rehnquist: You are not going to answer Mr. Justice Blackmun's question right now.
Stuart A. Smith: I will be happy to --
William H. Rehnquist: Well, I want to ask you a question but if you are going to ask -- answer his, I was not going to ask you mine, if you are not going to answer his now, I will ask mine.
Stuart A. Smith: I will answer his and then I will turn to you. The regulation that my brother has said it and distributed to the Court was issued under the Revenue Act of 1918 and stood outstanding until the revenue act -- through the Revenue Act of 1926. In 1928, Congress added the phrase, Real-estate Boards and The Board of Tax Appeals in the interim – well, two things happened. The Bureau of Internal Revenue issued a legal opinion which we set for the page 20 of our brief L.O.1121, which discussed the general construction of the statute and it held there that a stock exchange was not a tax exempt business league. Three years later as we point out, the Board of Tax Appeals ruled that a corporation organized by associations of insurance companies to provide printing services to their member companies was not in a exempt business league and in so holding the board said that a business league to be entitled to the exemption should be engaged in a limited two activities similar to those of the ordinary Chamber of Commerce or Broad of Trade. The regulate -- as a result of that decision as we say in the brief, the Commissioner revised the regulation to its present form in order to incorporate what we see as the correct construction of the statute and has been the outstanding construction of the statute for almost fifty years and that is that the statute talks about business leagues, Chambers of Commerce, Real-estate Boards and Broads of Trade and that those --
William J. Brennan, Jr.: How about professional football?
Stuart A. Smith: Professional footballs leagues came in 1966.
William J. Brennan, Jr.: Why?
Stuart A. Smith: I can address that separately. Professional football league --
Harry A. Blackmun: Before you do Mr. Smith, certainly your footnote four is a blind footnote with respect to the pre 1928 regulations.
Stuart A. Smith: Well, but we have another footnote, nine.
Harry A. Blackmun: You nearly recite the earlier regulations are and just giving their title, but without pointing out the seemingly opposing analysis on those prior regulations?
Stuart A. Smith: Well, the old regulations Mr. Justice Blackmun or the history of the regulations are discussed in detail in the Produce Exchange Dealers case, which is the old Second circuit case of Judge Swan which the Court of Appeals relied on in this case. I didn’t –
Harry A. Blackmun: I will discuss in detail in your brief, I take it not.
Stuart A. Smith: Not in the same detail no, but I think the point simply is that Commissioner in 1929 construed this -- changed his mind as Mr. Justice White put it and that is that intent of Congress as we set forth in our brief is that this statute came in the 1913 at the behest of United States Chamber of Commerce emphasizing the quasi public civic nature of these broad based organizations, organizations that are supposed to benefit a board spectrum of the business community and in 1929 the commissioner recognized that was the intent of the statute. In fact it's really demonstrated inferentially from the way that Congress added Real-estate boards to the statute in 1928 because the Real-estate board people came in and said you know we are just like Chambers of Commerce.
Harry A. Blackmun: There is nothing particularly wrong with this. The commissioner frequently has done this and I would have hoped that your brief would point out the decision in the way collateral cases anyway that lead to the change as you do to degree on pages on 20 and 21.
Stuart A. Smith: As we do and if we haven’t done so in detail I regret it.
Harry A. Blackmun: I certainly was hung with your footnote 4, [Attempt to Laughter] it's brought to your embarrassing attention I would say.
Thurgood Marshall: Mr. Smith Congress takes a position that Chamber of Commerce is exempt because they are great for the country, then why wouldn’t General Motors be exempt when it was said that what was good for General Motors was good for the country?
Stuart A. Smith: Because Mr. Justice Marshal it's engaged in a business as the regulation says of regular business of kind ordinarily carried on for profit. It’s not simply greatest for the country.
Thurgood Marshall: Your next answer would be why football?
Stuart A. Smith: Well, I think Mr. Gordon touched on it in part. My understanding of the tax treatment of sports leagues is that sports leagues generally if you know the are board based enough to cover you know a wide spectrum of major sports activity have been given an exemption under this statute. However --
William J. Brennan, Jr.: Any suggestion to Football league?
Stuart A. Smith: Yes.
William J. Brennan, Jr.: Name some?
Stuart A. Smith: You know the American league I would think – I’m talking about you baseball leagues and things like that.
William J. Brennan, Jr.: They have been given --
Stuart A. Smith: [Voice Overlap]
Potter Stewart: They are not the constitutional case under the with the Fifth Amendment, the equal protection component of the First Amendment.
Stuart A. Smith: I suppose so although --
William H. Rehnquist: Not after (Inaudible) gone there?
Stuart A. Smith: [Attempt to Laughter] the shape of the ball --
William J. Brennan, Jr.: Now you are telling me that even though baseball leagues are not --
Stuart A. Smith: No baseballs leagues have enjoyed the exemption. Now what happened --
William J. Brennan, Jr.: I know, just a minute Mr. Smith.
Stuart A. Smith: I am sorry.
William J. Brennan, Jr.: That's – that – nevertheless they added football league especially, why?
Stuart A. Smith: The added football league specially it’s my understanding because the national football league operates a pension plan or the football league and it was, there was some concern expressed as to whether the pension plan constituted an inurnment for the benefit of the members and that might be disqualified under that basis. As a result, in 1966, Congress added the phrase, all professional football leagues whether or not administering a pension fund for football players. In order to clarify --
William J. Brennan, Jr.: Don’t baseball leagues operate pension funds for baseball players?
Stuart A. Smith: I am not aware that baseball leagues do. My understanding is that, pension plans and baseball leagues maybe administered by the individual teams. I am not aware of who administers the pension.
William J. Brennan, Jr.: Under this regulation it would make no difference whether they do or do not have a pension plan, would it?
Stuart A. Smith: Well the pension plan, you know it might be considered to be an inurnment for-- no that’s not so.
Warren E. Burger: But certainly a broad disclaimer whether or not they operate a pension plan?
Stuart A. Smith: Well, that’s right. My understanding is it that, that was the reason for the insertion of the provision for football leagues, but putting all that aside, I mean, you know whether --I don’t think that this --
William J. Brennan, Jr.: The football leagues operate for the beneficent purposes you described that are performed by Chambers of Commerce or to --
Stuart A. Smith: Well, they do in the sense that I think it was germane in this case. They do in the sense that they don’t exclude a large spectrum of the relevant business community the way the practitioner does here. In other words, the National Football League sort of includes you know a whole gamut of teams. It doesn’t include everybody who plays football, but it includes the major football activity. Here --
William H. Rehnquist: Well in 1966 it didn’t include the American Football League?
Stuart A. Smith: No, but that was a separate league as I understand.
Thurgood Marshall: Well if it so easy, why don’t we have a baseball team?
Stuart A. Smith: Discord.
Thurgood Marshall: No, no the District of Columbia. If it’s so easy.
Stuart A. Smith: Oh, I am not saying that it’s entirely -- I am not saying that it’s very simple and I would like to turn actually to this case in a way --
Thurgood Marshall: It’s feels a monopoly isn't it?
Stuart A. Smith: Well, it’s -- you know.
Thurgood Marshall: Was it worse than --?
Stuart A. Smith: Well.
Thurgood Marshall: Even with a monopoly we can get a team I imagine, if we paid enough.
Stuart A. Smith: I suppose that’s so, but I think the point of all this is, is that if Congress wants to legislate specifically with respect to professional football leagues, whether or not they administer a pension fund, that really doesn’t help the petitioner in this case, because I think that this case turns on the validity of the provision in the regulation that the activities of a C6 organization should be directed to the improvement of business conditions of one or more lines of business and the Court of Appeals held in this case and I think quiet properly that this organization was not directed to the improvement of business conditions of one or more lines of business. It was simply directed to the improvement of the conditions of Midas franchisees.
William H. Rehnquist: Mr. Smith, if you finish out that third sentence in the regulation, after the words more lines of business, you go on to the language as distinguished from the performance of particular services for individual persons, which I take it is what is not permitted in exemption. What are some examples of the performance of particular services for individual person?
Stuart A. Smith: Well, Mr. Justice Rehnquist, the cases that we discuss in our brief cite some examples. The Produce Stock Clearing Association upon which Court of Appeals cited the earlier Second Circuit decision, that was in the organization of stockyard owners, stock dealers which provided for clearing services for its members. The Evanston North Shore Real Estate Association, which is the Court of Claims case, which operated a multiple listing service for its members. There is another old Sixth Circuit case called Automotive Electric Association, which the principle activity of which was to publish a catalog, advertising the products of its members. These kinds of things are regarded as -- you know are regarded as performance of particular services.
William H. Rehnquist: And you say that the Muffler Dealers Association here falls under the head of performance of particular services for individual --
Stuart A. Smith: Well, I would have to answer that question in two parts. I think principally its activities are not directed to the improvement of business conditions of one or more lines of business and you know its flunks that part of the regulation.
William H. Rehnquist: Well, is that a two-part test? I would have read that sentence as just meaning these are the kinds of things that fall on one side and these are the things that fall on the other, not that you have to go through both A and B in order to qualify.
Stuart A. Smith: One can read the regulation the way you suggested Mr. Justice Rehnquist.
William H. Rehnquist: It's quiet difficult to read it otherwise?
Stuart A. Smith: Well, but the courts have uniformly read at the other way as an existence of two different texts. In other words, that you have got to be engaged in activities, which improve business conditions along, of one or more lines of business and you also can't perform particular services for individual persons.
William H. Rehnquist: What reason do those courts give for the inclusion of the words as distinguished from, if they are correct in their reasoning?
Stuart A. Smith: Well, I think that, what those courts have said is essentially the – well I think the courts have read that sentence to provide for a positive requirement and also incorporating a negative requirement. Now I suppose the best way to construe, I mean the way we construe the regulations is as follows. On the one hand you've got, you must meet the line of business requirement of the regulations, that’s what the Court of Appeals held and that’s what this tax payer unquestionably does not meet. And I think that the purpose of the regulation by setting forth another poll -- a negative polar example is to assure that – is to provide a kind of bright line rule and -- on the theory that most organizations that provide services for particular service for individual persons would be the kinds of organizations that will not, activities will not be directed across one or more lines of business and let me give you --
William H. Rehnquist: Then that’s another two part test really. It’s just illustrative on the one hand and illustrative on the other?
Stuart A. Smith: I supposed that’s right. Now in this particular case I think you can really see how the two parts of the sentence of the regulation more or less come together in the – as applied to the facts of this case. Here you have an association of Midas, muffler dealers. They exclude everybody else. Midas by undisputed stipulated fact constitutes about 21% of the market. The whole thrust of this organization's activities is to boost the competitive position of Midas, vis-à-vis the rest of the muffler industry.
Warren E. Burger: Couldn’t we talk on this record Mr. Smith, what would happened if one of these dealers decided to leave the Midas franchise and take of one of their competing franchises, could he still remain a member of this organization?
Stuart A. Smith: On paper, yes, in the sense that what happened in this particular case was the corporation, the tax payers original bylaws provided that you had to be a Midas franchisee to be a member, they then dropped that more or less as a cosmetic. I think, there is no doubt about that in order to -- as part of their campaign to get the exemption, but it's undisputed here that you had to be a Midas member, Midas franchisee to continue to be a member under both the old and the new version of the regulate -- of the bylaws and I think the answer to your question was they would be dropped as a member. In fact all the correspondence talks about dear fellow Midas dealer. I don’t think there is any question that if you left the Midas family you would be dropped from membership.
Potter Stewart: Well, you would drop yourself as a member. There would be no possible reason for you belonging to the organization, would there? If it’s only the service, it would be of help to Midas franchisee.
Stuart A. Smith: Well it’s possible I suppose one could continue to be a member in order to receive the benefit of what the competition was making.
Potter Stewart: There would be no reason to continue to pay dues?
Stuart A. Smith: Unless you felt there was some need to get some intelligence from the Midas operation, yes.
John Paul Stevens: Mr. Smith you have said the whole purpose of this organization was to improve the competitive position of the members vis-à-vis other muffler dealers. Your opponent argues that the purpose is to bargain more effectively with the franchisor, now they are quite two different concepts.
Stuart A. Smith: Well I don’t -- yeah.
John Paul Stevens: And what is there in the record that supports your view of the relationship? I was quite persuaded that they basically, it was basically a bargaining organization something like a union to help them renegotiate the contract terms and handle problems on terminations and things like that.
Stuart A. Smith: Well I think that the -- the part of the facts that I was referring to are set forth in our briefed at --
John Paul Stevens: I thought your argument was quite different that you in fact interpolated the word entire into the regulation and said that it must not only be directed to improving business conditions in one line of business, but it must improve business conditions in the entire line of business and you then defined the business to be muffler dealer.
Stuart A. Smith: Muffler, I think you know it does --
John Paul Stevens: In other words, you pretty much adopt the reasoning of Judge Kylie’s dissent of the Seventh Circuit?
Stuart A. Smith: Exactly, exactly. In other words, what Judge Kylie said in dissent in the Seventh Circuit is that bottling Pepsi Cola is not a line of business.
John Paul Stevens: It's only a fragment.
Stuart A. Smith: Bottling soda is a line of business, but getting back to your question Mr. Justice Stevens, I think that the principle point -- the principle fact is that this association paid 50% of the course of a market study in order to maintain and strengthen the position of Midas in the muffler replacement business. And it also established committees to “Help make the Midas program an ongoing source of profit for everyone.” Those two things are set forth at pages 31 of our brief.
John Paul Stevens: The market study and the --
Stuart A. Smith: And it was also, one other thing was that it setup a kind of monitoring of pipe prices in order to assure that it receives the lowest price for pipes prices from Midas International in order to make sure that it could, I suppose do its work at prices lower than the competition.
John Paul Stevens: There are a number trade associations that represent maybe 60%, 70% of an industry, they don’t have 100% membership because some of them emphasize certain aspects of the business, are they generally granted the exemption or not? You have said about 100% requirement.
Stuart A. Smith: Oh I don’t think you have to have a 100% requirement, but I think this case is in our view a blatant case because it essentially excludes by undisputed estimation 79% of the industry.
John Paul Stevens: What if everything they did would be beneficial to people in the muffler industry, but they happen to have their membership comprised just of the franchise dealers from Midas. Say in other words they took the lobbying position on tax legislation and things trade associations generally do, but their membership happened to be composed to just 20% of the industry and people all doing the same, handling the same product. Would that be disqualified because it's not broad enough base?
Stuart A. Smith: I would think it probably would be, because, and I think the answer simply is that it's difficult for the service to administer a statute where you know you would say well this organization although it's not broad base, really provides direct and indirect benefits to the industry as a whole, while this one which is not broad based is pretty narrow. I think in order sort of reduce the energies needed to monitor these organizations, the best way to ensure that their broad based is to limit the exemption to those organizations which open their doors to people in the industry generally.
William H. Rehnquist: Mr. Smith --
Stuart A. Smith: And not have to rely on kind of the indirect benefit.
William H. Rehnquist: Mr. Smith, what if you had a Ford Dealers Association, would that be denied the exemption because it excluded the Chevrolet dealers?
Stuart A. Smith: You had a Ford Dealers' exemption, yes it would be and the service has so ruled.
William H. Rehnquist: So it has to be an automobile –
Stuart A. Smith: You have to be automobile dealers, simply because -- in fact, there are all sorts cases involving Ford dealers that can federate for purposes of joint advertising and things like that.
William H. Rehnquist: But can for instance, Chrysler dealers or American Motor Dealers Association have quite different common problems than Chevrolet dealers?
Stuart A. Smith: They may well have different common problems and there maybe an advantage for them to get together and to discuss them, but the C6 exemption is limited to those whose activities are directed across at least a line of business.
William H. Rehnquist: Well I am surprised you haven't excluded automobile association because they don’t include the railroads.
Stuart A. Smith: Well, I mean, of course, there are gradations of categorization and one could say I suppose there ought to be, you know if you carry that to an extreme – there ought to be single trade association for business generally, but the service has wisely refrained from taking that position.
Harry A. Blackmun: This is even more on third question. [Attempt to Laughter] You weren’t around in 1966. Do you know why the government didn’t seek cert in Pepsi Cola?
Stuart A. Smith: There was no conflict.
Harry A. Blackmun: Well you said --
Stuart A. Smith: We don’t like to trouble, in fact quite frankly Mr. Justice Franklin the acquiescence of this case was a big deal of concern to us only because an appropriate question to Mr. Gordan earlier, there was very little money involved in this case. If you look at page 11A of the appendix, the tax payers' complaint indicates that $5,500 of tax involved in this case.
Harry A. Blackmun: If it had gone the other way would you will here petitioning for cert?
Stuart A. Smith: I doubt it very much, but the point is we do think that the Second Circuit’s decision is correct and that the Seventh Circuit’s decision is incorrect.
Byron R. White: Is it (Inaudible) non-acquiescence in the Seventh Circuit?
Stuart A. Smith: Yes in 1968 and the industry is on, in fact, in our acquiescence we pointed out that there were about 13 pending applications presenting this issue. So we thought it would, everyone would benefit from the uniform rule and we think the uniform rule has been the rule that has been extended since 1929 and that is that the line of business requirement as Judge Kaufman said is well suited to the legislative intent of limiting the exemption to those organizations that provide a -- you know that provide benefits to a broad spectrum of the business community and not simply Midas Muffler dealers or Sacramento Tomato Juice Canners or whatever but tomato juice canners and you know you don’t have to take the position that it has to be all food or all juices or all beverages and that you know don’t have to include the distillers if you want have an organization limited to tomato juice process.
John Paul Stevens: Am I not correct that you do grant the exemption to segments of an industry without being the whole industry that are arranged to bargain with the union for example?
Stuart A. Smith: There is a ruling that is discussed in both briefs that says that but it's not, but it’s the segment, but if it’s a broad base of an industry would for example the power tool manufacturers or whatever rather than --
John Paul Stevens: Let say only 40% of the market gets together to do the bargaining with the union, that still would be exempt?
Stuart A. Smith: I think that would be all right assuming that the organization opens its doors to --
John Paul Stevens: Well, here the doors are open as far as I understand the record, but nobody wants to come in. They just like a Chevrolet dealer doesn’t want to join the Ford dealer’s organization.
Stuart A. Smith: Well I think that really, if you permit me blinks in reality because while they change their bylaws they never made any attempt to solicit non-Midas dealers and I think Mr. Gordon would agree that they had no intention of doing that. The whole thrust of the organization is to limit its members to Midas franchises and I think that the case has to be considered on that basis.
William H. Rehnquist: Do you feel they should have had affirmative action policy?[Attempt to Laughter]
Stuart A. Smith: Well maybe in ten years we could see the results of all of those and the Court continues to hold the case I suppose.
John Paul Stevens: May be the line there but I have to confess I don’t see in terms of what they do in the business community? Why these people are significantly different from an industry wide trade association?
Stuart A. Smith: Well they are significantly different because as Judge Kaufman said in short the bulk of the industries is excluded. I don’t see how you can say --
John Paul Stevens: Well, the bulk of the industry doesn’t participate, but what you look it as quarter of an industry or half of an industry for example. Say they had the, also the Reco dealers joined up with them but then all other dealer stayed out and then they suddenly get – be entitled to the exemption I don’t understand why its any different and they get together and talk but how best to rearrange franchise terms and what to do when is a termination of franchise and all this sort of stuff, I just don’t see the difference.
Stuart A. Smith: Well I think the difference is simply is that this organization is pretty much of, you know in a way of an adjunct of Midas in the sense that it's designed to boost the competitive --
John Paul Stevens: But its purpose is it to bargain with Midas, not to --
Stuart A. Smith: Well that’s, but that’s also, but you know I mean, that’s true, that’s part of its activities as well. But simply because it’s bargaining with Midas, you know I think that --
John Paul Stevens: We have farm groups that bargain with the farmers I mean you know milk dealers bargain with farmers over milk price.
Stuart A. Smith: But I think the bargaining aspect of it is not necessarily controlling because I think as the Second Circuit said in the footnote towards the end of its opinion, in pressing this argument the association knows the similarities between itself and labor unions which are granted an exemption under 501 (c)(5). It has however made no claim that it has qualified for an exemption as a labor organization. We accordingly express no opinion with respect to the relevance of that section under the code. I mean here we -- you know those rulings which talk about bargaining and provided for a business league status provided -- you know had a broad based membership and I think that if people don’t -- I think there is a quite a difference between closing the doors to non-Midas people and opening the doors and having no one choose to come in. I think that’s a quite big difference and I don’t think that, this case would be looked that on the basis of that --
John Paul Stevens: Well it’s a big difference alright, but what does it have to do with collecting taxes, that what I don’t see. The tax policy of which group should pay -- you know to not have the file returns.
Stuart A. Smith: Policy in this area is always difficult. You know one can make a case that lots of things are -- lots of organization engaged in commendable activities you know that benefits society, General Motors does as well, though it’s not tax exempt. Here I think the evidence is clear that Congress wanted to benefit Chambers of Commerce, Boards of Trade and that business league were supposed to be analogous to those kinds of things there. Now the accepted definitions of Chambers of Commerce and Boards of Trade are broad based organizations, whether they, you know like U.S. Chamber of Commerce which includes the Fortune 500 and a lots of originations like that, whether it’s a Board of Trade that maybe the Milwaukee Board of Trade that includes all sorts of business both large and small. Here we have you know the polar example. Midas franchisees, it’s hard to imagine anything, any class, narrower than that and Congress is -- and you know that’s just not like a Board of Trade or a Chamber of Commerce. Congress has made that decision. It’s opened up the exemption to professional football leagues. Every time Congress wants to -- every time there is a pressure for one sort or another, Congress either speaks or it doesn’t speak and it seems to us that to start legislating in this area and abrogating rules that have been in extent for 50 years is quite hazardous. Congress says --
Potter Stewart: Well now how could Congress speak beyond the way it’s spoken? The question here is as I understand it whether not this petitioner comes within the definition of business league, isn't it?
Stuart A. Smith: I suppose Congress could speak I mean --
Potter Stewart: Isn't that the question?
Stuart A. Smith: That is the question.
Potter Stewart: That’s the precise question, isn’t it?
Stuart A. Smith: Congress, sir, yes that it true.
Potter Stewart: And, of course, the petitioner says Congress has spoken by excepting business leagues from taxation and that his client is a business league?
Stuart A. Smith: It’s hard to imagine that. In our view though we take the contra position. Congress, you know the accepted definition of business league is not as the petitioner sees it and I suppose Congress could speak why the Internal Revenue Code can be quite --
Potter Stewart: I was saying Midas Muffler Dealer’s Association Inc.
Stuart A. Smith: Well it wouldn’t have to go, it wouldn’t have to go into such crass detail. It would have to say a business league shall not be denied exemption solely on the grounds et cetera, et cetera, that it’s limited to the franchisees of a single branded product or something that. The Internal Revenue Code, I think the Court well realizes can be quite detailed when it wants to be.
Potter Stewart: Definitely but here it hasn’t been, it’s quite general.
Stuart A. Smith: It’s been quite general, but yet since, for the last 50 years the regulations have filled that gap and we think quite properly so. I think --
John Paul Stevens: What if the regulations fill the gap for the baseball league?
Stuart A. Smith: What if the regulation filled --
John Paul Stevens: How did the regulation fill the gap to allow the exemption for the baseball leagues?
Stuart A. Smith: They did – the regulations did and my understanding is that the activities of a baseball league are directed to the improvement of business conditions across a line of business of baseball activity. Although one I suppose could argue to the contract. My understanding is simply as an administrative matter as of the moment baseball leagues and similar sports leagues that cover a broad spectrum of major sports activity are enjoying the exemption. Now whether that will continue I don’t know.
John Paul Stevens: But definitely baseball does have its own pension program, the league runs it.
Stuart A. Smith: It does, it does. Well that -- all I want to say in closing I suppose is that when Congress speaks, it speaks with precession. I don’t think that you could –
John Paul Stevens: Well it hasn’t here, I think everybody agrees with that.
Stuart A. Smith: Right. But I mean with respect to things like professional football leagues, it’s hard to imagine anything more detail than that. I don’t think one can analogize football to baseball given the decisions of this Court.
Warren E. Burger: Can you tell us that under the football language they’ve included baseball if I understood you correctly?
Stuart A. Smith: No, if I said that I didn’t mean to say that. I think that the football exemption came in, the only reason it came in was to – is more or less to ratify the activities of the professional football league in administering a pension plan. I don’t -- I'm not sure -- I think that the better argument would be that you can’t analogize the case for baseball from the football language of the code. I wouldn’t want to take that argument if I had to, because it seems to me that that’s a detailed provision.
Thurgood Marshall: The only thing (Inaudible)
Stuart A. Smith: The shape of the ball is different, that is true. [Attempt to Laughter]
John Paul Stevens: Well, in any event the amendment by Congress which included football league did operate to deprive you of your noscitur a sociis?
Stuart A. Smith: No I didn’t think – no Mr. Justice Stewart I don’t think does deprive us of that, because I think that you know, I think that just has to put aside. I think could Congress could have --
John Paul Stevens: Well if you put it aside then is still have the argument.
Stuart A. Smith: No I'm saying, I think that professional football is so different than everything else that precedes, that our argument noscitur a sociis still applies to the first three phases of that paragraph.
John Paul Stevens: If you forget about the football league.
Potter Stewart: Mr. Smith isn't really all that’s at stake in this case is that if your are right these associations have to be careful at the year end and adjust their dues periodically and avoid getting any income, isn't that all at stake here?
Stuart A. Smith: Of course and if they have done that I suppose we wouldn’t be here, but --
John Paul Stevens: Litigating over an awful trivial issue?
Stuart A. Smith: I think it is – you know it is not one of the humdingers of the court’s term, but nevertheless I think that you know we do have here a situation where income does expenditures and the case has to be decided accordingly.
Warren E. Burger: Do you have anything further Mr. Gordon?
Myron P. Gordon: No, I would only add one thing if Your Honors please and that is that there is no basis whatsoever for the argument made by Mr. Smith that this organization was formed to enhance the Midas program in any way. Mr. Justice Stevens is quite right. The organization was formed as a protective, and a defensive measure only and there is no other justification for its existence. That it may from time to time help and work together with Midas is something that a union does from time to time, with an employer working together to enhance the position of both. But in the ultimate and the general position is entirely that it has been formed an act as a defensive measure and as I point merely for bargaining, collective bargaining, if you will, with the franchisor. Thank you.
Warren E. Burger: Thank you gentlemen. The case is submitted.